8 MAP 2016



                      IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


MALT BEVERAGE DISTRIBUTORS                   : No. 648 MAL 2015
ASSOCIATION, GABLER'S BEVERAGE               :
DISTRIBUTOR, INC. AND PKD, INC.,             :
                                             : Petition for Allowance of Appeal from
                      Petitioners            : the Order of the Commonwealth Court
                                             :
                                             :
              v.                             :
                                             :
                                             :
PENNSYLVANIA LIQUOR CONTROL                  :
BOARD,                                       :
                                             :
                      Respondent             :
                                             :
OHIO SPRINGS, INC. AND SHEETZ,               :
                                             :
                      Intervenors            :


                                        ORDER



PER CURIAM

       AND NOW, this 16th day of February, 2016, the Petition for Permission to

Substitute Answer to Petition for Allowance of Appeal of Intervener is GRANTED.

Furthermore, the Petition for Allowance of Appeal is GRANTED. The issues, as stated

by petitioner, are:


       (1)    Can a single store sell both gasoline and beer without violating the Liquor
              Code?

       (2)    Section 404 of the Liquor Code, 47 P.S. §4-404, prohibits the transfer of a
              liquor license to a “location” where “the sale of liquid fuels or oil is
              conducted”; what is a location?
      (3)   Section 468(a)(3) of the Liquor Code, 47 P.S. §4-468(a)(3), prohibits the
            transfer of a liquor license to “any place or property upon which is located
            as a business the sale of liquid fuels and oil”; what is a place or property?


      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.




                                 [648 MAL 2015] - 2